DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.
Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive. Applicant's arguments that there is not an angle of 20 to 45 degrees between the inlet or outlet and the central axis, part 19 of Kaufmann, is not persuasive as first this subspecies is not supported by the originally filed disclosure, and thus is not expected to have any unexpected results or other particular merit beyond what one of ordinary skill in the art would expect of modifying the inlet and outlet angles of a filter in order to accommodate fitting a filter to other pre-existing equipment for a particular application which is obvious to one of ordinary skill in the art, and secondly that this approximate angle is seen in the drawings of Kaufmann Fig. 1a and thus is present in the prior art as detailed below. Applicant’s second argument with regards to Claim 15 is not persuasive as the guide blade of Messen also extends radially from the axis from the inlet of the filter to the inlet of the housing as detailed below and using such a guide blade on the housing cover, part 3, of Kaufmann would be expected to have the same kind of shape and same kind of effect. As such applicant’s arguments are not persuasive and the claims are rejected as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12, 13, and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 page 2 lines 10-11 newly recite "an angle of 20 to 45 degrees" which is a narrowing of the previously cited and supported "a maximum of 45 degrees". This species "20 to 45 degrees" of the genus "a maximum of 45 degrees" is not supported by the specification or originally filed disclosure and as per MPEP 2163.05(II) is not necessarily described by the genus encompassing it and that as per the MPEP "The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaufmann et al. (US 2015/0176544) in view of Menssen et al (US 2013/0327005).
With regards to Claims 1, 2, and 9 Kaufmann teaches:
A round filter element, part 4, having a filter medium body comprising a filter medium through which unfiltered fluid may flow radially relative to a filter longitudinal axis of the filter element.  (See Kaufmann paragraph 57, 85 and Fig. 7) 
A filter housing, part 1, having a base filter housing, part 2, in which the filter element is received and a housing cover, part 3, which closes over the interior space. The base filter housing includes an inlet opening, part 6, and an outlet opening, part 5, arranged on an opposite side of the filter housing from the inlet opening. Both the inlet opening and the outlet opening, called connecting sockets by Kaufmann, form a maximum 45 degree angle relative to a longitudinal center plane of the filter housing that intersects the narrow sides of the filter housing and are both arranged on the base filter housing, part 2. See Kaufmann Figures 1A, 2, 4A, 5, 6A, 8-10 for various configurations all on opposite sides near and far from the cover part 3. A longitudinal plane is co-axial with part 19 in Fig. 9 and 10 and extends from left to right. The transverse plane extends from near the viewer into the page. 
The housing cover, part 3, includes a second inlet opening, part 15, such that when the housing cover is assembled onto the base filter housing, the inlet opening of the base filter housing is aligned with and added to the second inlet opening of the housing cover. (See Kaufmann Fig. 1B)
A circumferential shoulder, not illustrated but corresponding to part 32, configured to support the round filter element, part 4, is arranged on an interior surface of the base filter housing. (See Kaufmann Paragraph 85)
Kaufmann does not teach:
The filter is annular surrounding an interior space with a support mesh cage arranged on the radially outer wall of the annular filter medium.
Menssen teaches:
An annular filter medium, part 1, elongated along and surrounding the filter longitudinal axis having an interior flow chamber the longitudinal axis extending through the interior flow chamber. Having a radially outer wall forming a first flow face, a radially inner wall in the interior of the annular filter medium and facing the interior flow chamber. A support mesh cage, see Fig. 1 lines along the filter 2, arranged on the radially outer wall and surrounding the annular filter medium having a plurality of openings for fluid flow to pass through the support mesh cage to or from the annular filter medium. A second end disk, part 8, which has a flow opening which opens into the interior flow chamber of the annular filter medium and a first end disk opposite, the reinforcing part seen in Fig. 1, which closes off the first end. (See Menssen Fig. 1 and Paragraph 54)
Kaufmann teaches the angle between the inlet and outlet openings and the axis is less than 45 degrees and greater than zero degrees as seen in Figure 2 and Paragraph 85. This angle overlaps with the claimed 20 to 45 degrees and it would be obvious to one of ordinary skill in the art to modify the angle of the inlet and outlet openings as needed in order to accommodate a particular application where the inlet and outlet ducts have particular necessary angles due to the space requirements of other equipment. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter of Kaufmann to an annular filter with a mesh cage as taught by Menssen in order to provide a filter with a pleated surface thus with a larger surface area and lower pressure drop than a solid flow thru filter. 
With regards to Claims 3-7 Kaufmann further teaches:
The inlet opening and the outlet opening have at least approximately parallel opening longitudinal axes. The opening longitudinal axes of the inlet and outlet openings are at least approximately in a common plane. (See Kaufmann Paragraph 73 and Fig. 4a)
The opening longitudinal axes of the inlet opening and the outlet opening are at an angle of at least 30 degrees to one another. The opening longitudinal axis of the inlet opening and the outlet opening lie at least approximately in a plane orthogonal to the filter longitudinal axis. The opening longitudinal axis of the outlet opening is inclined at an angle of at least 30 degrees to the plane that is orthogonal to the filter longitudinal axis (See Kaufman Paragraph 13 and 14, and 83 and Fig. 1a, 2, 6A, and 9)
The opening longitudinal axes of the inlet opening, part 20, and the outlet opening, part 23, are at least approximately in a common plane which is orthogonal to the filter longitudinal axis (plane). (See Kaufmann Fig. 9 the plane extending from the viewer into the figure from the “front” to the “back” intersecting the long side panels of the housing and transverse to the plane which extends from the left to the right intersecting the narrow side panels of the housing. )
The opening longitudinal axis of the outlet opening, part 23, is inclined at an angle of at least 30 degrees to the plane that is orthogonal to the filter longitudinal axis. As seen in Fig. 1A and 9 this angle is between 0 and 90 degrees and appears approximately 45 degrees. (See Kaufmann Fig. 1A, 2, and 9 and Paragraph 58) 
Kaufmann teaches the claimed invention except Kaufmann does not give the specific ranges for angles claimed by applicant. Rather, Kaufmann teaches overlapping ranges, the inlet and outlet openings are less than 180 degrees from one another, which may be modified to fit the exact application as detailed in Kaufmann Paragraphs 13 and 14. It would have been obvious to one of 
With regards to Claims 8 and 15:
Kaufmann does not teach:
An interior surface of the housing cover forms a flow guide blade which projects axially from the housing cover into the flow opening of the second end disk of the round filter element.
The flow guide blade is elongated on the housing cover in a radial direction relative to the filter longitudinal axis from a first end arranged at the flow opening of the round filter element and elongated radially outwardly on the cover to extend over the second end disk in a direction towards the inlet opening of the base filter housing. 
Menssen teaches:
A flow guide blade, part 37 that extends from a housing cover, part 33, axially inwardly into the interior flow chamber of the filter, part 1, thru the opening in the second end plate, part 8. (See Menssen Fig. 5 and Paragraph 49-50)
The flow guide blade, part 37, is elongated on the housing cover in a radial direction relative to the filter longitudinal axis from a first end arranged at the flow opening of the round filter element and outwardly on the cover to extend over the second end disk in a direction towards the inlet opening, part 36. 
It would have been obvious to one of ordinary skill in the art at the time of filing, part 3, of Kaufmann to include the flow guide blades of Menssen in order to “[calm the air] down on its way to the filter element 1, so that a homogeneous oncoming flow of the filter element can be achieved” (Menssen Paragraph 49) to reduce the velocity of turbulent air from the inlet of Kaufmann. 
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaufmann et al. (US 2015/0176544) in view of Menssen .
With regards to Claims 12 and 13: 
Kaufmann teaches:
A round filter element, part 4, having a first end disk, part 32, arranged at a first end of the annular filter medium closing off the flow at the first axial end. 
Kaufmann in view of Menssen does not teach:	
a molded body arranged on the first axial end of the annular filter medium and extending across the interior flow chamber, the molded body at the interior flow chamber having: a first portion spaced axially inwardly away from the first end disk an projecting into the interior flow chamber; and a depressed dome formed on the first portion in the interior flow chamber, the depressed dome projecting axially outwardly from the first portion to contact against the first end disk
wherein the depressed dome is embedded into the first end disk
Blossey teaches:
An annular filter element, part 17, comprising a first end disk, part 28, closing off the interior flow chamber at the first axial end. A molded body, part 32 and 33, extending across the interior flow chamber having a first portion spaced axially inwardly away from the first end disk and projecting into the interior chamber and a depressed dome, part 30, projecting axially outwardly from the first portion to contact against, and embed into, the first end disk at part 40.  (See Blossey Fig. 2 and Paragraph 19)
It would have been obvious to one of ordinary skill in the art to modify the filter of Kaufmann in view of Menssen to include the molded body, part 32 and 33, and depressed dome, part 30, in order to provide an interior support to the annular filter with window shaped passages, Blossey part 26, 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                               
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779